Citation Nr: 0335886	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The appellant has alleged active duty service during World 
War II from November 1941 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  That decision determined that the appellant did 
not have the required military service to be eligible for VA 
benefits. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's  appeal. 

2.  The appellant has provided no valid documentation 
verifying that he had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits. 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2003).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2003).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2003).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2003).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2003).

In this case, pursuant to a prior claim for VA benefits the 
RO contacted the United States Army which in December 1985 
certified that the appellant had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  Thereafter, the appellant's claim for nonservice-
connected disability pension was erroneously denied in an 
October 1985 rating decision which noted that his service was 
from November 1941 to May 1948, "which is not during a 
wartime period."  The RO later corrected this obvious error 
in a December 1985 letter to the veteran, but continued the 
denial noting that the appellant's military service was with 
the Philippine Commonwealth Army, and such service was 
excluded from eligibility for nonservice-connected disability 
pension under applicable law.  In August 2001, the appellant 
filed another claim for VA benefits, this time seeking 
service connection for disabilities incurred as a former 
prisoner of war.  

The appellant has submitted several documents purporting to 
show his status as a veteran, including a notice of 
recognition of military service from the Philippine Veterans 
Administration dated October 1961, a notice regarding payment 
of back pay from the Bureau of the Treasury, Philippine 
Department of Finance, dated February 1965, an affidavit 
executed by G. Gavino dated June 1954, and Extract of Special 
Order from the Headquarters of National Defense Forces dated 
May 1948, a Certification from the Office of the Adjutant 
General, Armed Forces of the Philippines, dated February 
1985, a Joint Affidavit executed by J. Pacag and F. Aganon in 
December 1985, and a summary of military activities signed by 
L. Neri in December 1954.  However, under the provisions of 
38 C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See generally Spencer v West, 13 Vet. App. 
376 (2000).  

The appellant has questioned whether the records showing his 
valid service were among the records burned in a fire at the 
National Personnel Records Center (NPRC); however, there is 
no evidence of this.  His records were not identified as 
possibly fire related by the NPRC in the December 1985 
certification, which is the routine practice when records are 
identified as possibly fire damaged.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (A presumption of 
regularity is applied to the actions of public officials).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

The Board finds, therefore, that the appellant has no 
qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of veteran status, the Board finds 
that VCAA does not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



